                                          UNITED STATES BANKRUPTCY COURT
                                                 DISTRICT OF OREGON

In re                                              )   Case No. ________________
                                                   )
                                                   )   NOTICE OF HEARING ON
                                                   )   (Check ONE)
                                                   )      Motion to Extend/Impose Stay Per §362(c)
                                                   )      Debtor’s Motion to Impose Stay Per §362(n)
                                                   )
Debtor(s)                                          )
                                                           Per 11 USC 362(d)
YOU ARE NOTIFIED that the attached Motion was filed by: _____________________________________________________.

The name and service address of the moving party’s attorney (or moving party, if no attorney) are: ___________________
__________________________________________________________________________________________________.

(If debtor is the moving party) The debtor’s address and Taxpayer ID#(s) (last 4 digits) are:
___________________________________________________________________________________________________.

Notice is given that:

A Telephone Hearing on the Motion, at which testimony will be taken if offered and admissible, will be held as follows:

    Date:
    Time:
    Call In Number:       (888) 684-8852
    Access Code:         3702597

The moving party must be present at the hearing.

                                         TELEPHONE HEARING REQUIREMENTS

1. You must call in and connect to the telephone hearing line or personally appear in the judge’s courtroom no later than your
   scheduled hearing time. The court will not call you. If you have problems connecting, call the court at (503) 326-1500 or
   (541) 431-4000.

2. You may be asked to call again from another phone if your connection is weak or creates static or disruptive noise.

3. Please mute your phone when you are not speaking. If you do not have a mute function on your phone, press *6 to mute
   and *6 again to unmute if you need to speak. Do not put the court on hold if it will result in music or other noise. If
   available, set the phone to "Do Not Disturb" so it will not ring during the hearing.

4. When it is time for you to speak, take your phone off the “speaker” option or headset to minimize background noise and
   improve sound quality. Position the telephone to minimize paper rustling. Do not use a keyboard or talk with others in the
   room. Be aware that telephone hearings may be amplified throughout the courtroom.

5. Do not announce your presence until the court calls your case. Simply stay on the line, even if there is only silence, until
   the judge starts the hearings, and then continue to listen quietly until your case is called.

6. Whenever speaking, first identify yourself.

7. Be on time. The judge may handle late calls the same as a late appearance in the courtroom.

                                                                           ____________________________________________
                                                                           Signature

I certify that on __________ I served copies of this Notice and the Motion on the debtor(s), all creditors, all parties requesting
special notice, any Creditors’ Committee Chairperson, and their respective attorneys.

                                                             _______________________________________________________
                                                             Signature & Relation to Moving Party
721.5 (7/18/13)
                                 Case 16-33185-pcm7             Doc 831       Filed 09/30/19
 1

 2   Peter Szanto 949-887-2369
     11 Shore Pine
 3   Newport Beach CA 92657
 4

 5
                             U.S. BankrUptcy coUrt
                                            DiStrict of oregon
 6                        1050 SW 6  th
                                          Ave #700 Portland, OR 97204 (503) 326-1500

 7

 8
                                                          # 16 –bk-33185 pcm7
 9
        In Re Peter Szanto,                          DEBTOR’S Notice of Motion
10

11
                                                     and Motion to Reinstate the
                      Debtor                                11 USC § 362 Stay
12

13

14
                                                              11 USC § 362(d)
15

16
                                                 EXPEDITED HEARING REQUESTED
17

18          May it please this Honorable Court.
19
            Comes now Debtor to reinstate the 11 USC § 362 stay.
20

21          Due to lost time and inability to work because of his illness, surgeries
22   and hospitalization, Debtor has been unable to complete sale of his home.
23   The most crucial issue created thereby, because of a lack of funds to use to
24   purchase a new residence, is the liklhood of Debtor becoming homeless.
25   To avoid this very adverse result, Debtor will forthwith commence making

26   the monthly payments required by creditor. Debtor asks for this Court’s

27
     approval to pursue such action by reinstatement of the 11 USC § 362 stay.
     16-bk-33185           Motion to Reinstate 11 USC § 362 Stay Motion – pg. 1
28



                         Case 16-33185-pcm7             Doc 831      Filed 09/30/19
 1

 2
                   1. Debtor's Certification Relating to Pre-filing Conferral
 3                        (Certification Pursuant to LBR 7007-1 (a))
 4

 5           During the week commencing 9-23-2019 (on Monday at 10AM, on
 6   Tuesday at 10AM, on Thursday at 4PM), Debtor telephoned the attorney who
 7   moved the Court for relief from stay, Mr. Shahak, who is the counsel for
 8   JPMorganChase. All of the calls went to voice mail. Debtor left messages

 9   seeking to have a discussion about reinstating the automatic stay without
     Court involvement. Debtor received no return calls from Mr. Shahak. For this
10
     reason, no resolution was reached as to the matters in this application.
11

12
             Thereupon, pursuant to LBR 7007-1(a)(1)(A): many good faith efforts at
13
     resolution were made, but the parties were unable to resolve the conflict as to
14
     the issues which are the subjects of this motion.
15

16

17
            I certify under penalty of perjury under the laws of the United States,
     that foregoing is true and correct. Signed at Irvine CA
18

19
                   Dated 9/30/ 2019      /s/   signed electronically Peter Szanto
20

21

22
                                  2. NOTICE PER LBR 9013-1(b)

23
     Notice!!! If you oppose the proposed course of action or relief sought in this motion,
24
     you must file a written objection with the bankruptcy court no later than 14 days after
25
     the date listed in the certificate of service below. If you do not file an objection, the
26
     court may grant the motion without further notice or hearing. Your objection must
27
     16-bk-33185            Motion to Reinstate 11 USC § 362 Stay Motion – pg. 2
28



                           Case 16-33185-pcm7           Doc 831       Filed 09/30/19
 1

 2
     set forth the specific grounds for objection and your relation to the case. The
 3
     objection must be received by the clerk of court at ** 1050 SW 6th Ave – Room #700
 4
     Portland OR 97204 ** by the deadline specified above or it may not be considered.
 5

 6
     You must also serve the objection on Peter Szanto at 11 Shore Pine, Newport Beach

 7   CA 92657 within that same time. If the court sets a hearing, you will receive a
 8   separate notice listing the hearing date, time, and other relevant information.
 9

10                                              3. FACTS
11
               Relief from stay was predicated on the very good likelihood that
12
     Debtor would be able to complete sale of his home by October 15, 2019.
13

14
               As the Court is well aware, Debtor has been battling melanoma,
15
     has had multiple surgeries, a lengthy 40 day hospitalization, a 4 day trial in
16
     this Court and immense, intense psychological trauma such that the sale of
17
     his home has not been completed.1
18

19
              The most difficult issue for Debtor is that he has been unable to
20
     secure any new residence.2
21
        -     -- - -- - -- - -- -- --- ---- ----- ------ ------- --------------------------
22
        1. Debtor’s attending physician Dr. Globus, as per (18-3022, DE 232), is
23
     prepared to discuss Debtor’s medical condition for this case in open court.
24
        2. One grave difficulty in completion of a sale is that JPMorgan Chase
25
     has not been prompt nor co-operative in providing the necessary pay-off
26
     amounts so that potential buyers could be aware of all actual facts.
27
     16-bk-33185          Motion to Reinstate 11 USC § 362 Stay Motion – pg. 3
28



                         Case 16-33185-pcm7           Doc 831       Filed 09/30/19
 1

 2
              Additionally, since the previous hearing as to the matter herein,
 3
     Debtor has secured new, consistent and steady sources of income such
 4
     that he is now ready, willing, able and anxious to pay the monthly mortgage
 5
     payments on his residence as demanded in the application for relief from
 6
     stay (DE 671, p.3, # e) in the amount of $4,744.58.
 7

 8
            The $4,744.58 / month payments can commence immediately.
 9

10
            The prime reason Debtor seeks expedited reinstatement of the 11
11
     USC § 362 stay is so that his payment, due on the 1st and late on the 10th,
12
     can be made expeditiously for the month of October 2019, right now.
13

14

15
                                            4. MEMORANDUM
16

17
                   Creditor JPMorgan Chase (JPM) has been granted relief from stay
18
     as effective 10-15-2019.
19

20             In conformance with that relief, 11 USC § 362(d)(3) provides:

21
                       with respect to a stay of an act against single asset real estate under subsection
22                   (a), by a creditor whose claim is secured by an interest in such real estate,
                     unless, not later than the date that is 90 days after the entry of the order for relief
23                   (or such later date as the court may determine for cause by order entered within
                     that 90-day period) or 30 days after the court determines that the debtor is subject
24                   to this paragraph, whichever is later—
                     (A) the debtor has filed a plan of reorganization that has a reasonable possibility
25
                     of being confirmed within a reasonable time;      or
26                   (B) the debtor has commenced monthly payments that—
                     (i) may, in the debtor’s sole discretion, notwithstanding section 363(c)(2),
27
     16-bk-33185             Motion to Reinstate 11 USC § 362 Stay Motion – pg. 4
28



                           Case 16-33185-pcm7            Doc 831       Filed 09/30/19
 1

 2                  be made from rents or other income generated before, on, or after the date of the
                   commencement of the case by or from the property to each creditor whose claim
 3
                   is secured by such real estate (other than a claim secured by a judgment lien or by
                   an unmatured statutory lien); and
 4
                   (ii) are in an amount equal to interest at the then applicable nondefault contract
 5                 rate of interest on the value of the creditor’s interest in the real estate;

 6
              Thereupon, as stated supra, Debtor will commence the $4,744.58
 7
     / month payments immediately.
 8

 9

10
                         a. 1st Good Cause: Debtor’s Poor Health
11

12
              The 9th Circuit Court of Appeals explained in Jackson v. Roe, (9th
13
     Cir. 2005) 425 F.3rd 654, that ‘good cause’ does not require a showing of
14
     any “extraordinary circumstances.” (ibid 661–62).
15

16
              Here, the good cause for relief is Debtor would become homeless
17
     were a foreclosure permitted now. Debtor is without sufficient assets to
18
     secure a replacement home without sale of his current residence.
19

20
              Importantly, Debtor is confident that the forthcoming effort to deny
21
     him a discharge will be unsuccessful. Thereafter, Debtor will again make
22
     application for conversion to Chapter 11 so that reorganization of his
23
     finances can re-commence.
24

25
               Therefore, the good cause is that all the matters which Debtor did
26
     anticipate completing by now were derailed due to Debtor’s battle against
27
     16-bk-33185          Motion to Reinstate 11 USC § 362 Stay Motion – pg. 5
28



                         Case 16-33185-pcm7           Doc 831       Filed 09/30/19
 1

 2
     melanoma and Debtor’s hospitalization. Therefore, the delays which have
 3
     plagued Debtor are good cause for the reinstatement of the stay and
 4
     commencement of payments.
 5

 6

 7
                   b. 2nd Good Cause: Breathing Room for Debtor
 8

 9
              Debtor has contended, since the 2011 settlement of the parties’
10
     state court action that JPMorganChase has purposefully violated the valid
11
     agreement between the parties. (By many improper acts that would never
12
     be attempted were Debtor an attorney.)
13

14
              Presently, that breach of the parties’ settlement agreement is before
15
     the District Court on appeal.
16

17
              Debtor believes that he will prevail on appeal, because there is very
18
     significant evidence of JPM’s improper actions since the matter was settled
19
     ‘ - - - for example, JPM has simply not been forthright and honest in allow-
20
     the participants to the settlement to testify or respond to Debtor’s discovery
21
     requests.
22

23
              Thus, the various demands of time, not just as to Debtor’s illness,
24
     but also to pursue the appeal of the Bankruptcy Court’s denial of enforcing
25
     the settlement agreement require Debtor to have that “breathing room” to
26
     continue appeal, continue demonstration of qualification for discharge and
27
     16-bk-33185         Motion to Reinstate 11 USC § 362 Stay Motion – pg. 6
28



                       Case 16-33185-pcm7            Doc 831       Filed 09/30/19
 1

 2
     to be able to finalize the sale of his residence.
 3

 4
                   Debtor should be allowed to continue making mortgage payments
 5
     so that he is allowed effectively to resolve those matters by which the Court
 6
     was duped into granting conversion.
 7

 8
                Regardless of the Court’s animosity towards Debtor, Debtor still
 9
     contends that ample proof exists to demonstrate that he has properly used
10
     the Bankruptcy laws. All of this will be demonstrated as the case moves
11
     forward.
12

13
                For now, however, Debtor must request that this Court allow him to
14
     continue the required JPM payments so that he the opportunity to pursue
15
     completion of Bankruptcy reorganization as he originally intended and as
16
     envisioned by Congress and the President when they implemented the
17
     Bankruptcy laws:
18

19                   An examination of the legislative history and overall statutory
                     scheme supports our conclusion. According to the legislative
20
                     history, the purpose of the automatic stay is to give the debtor a
21
                     breathing spell from creditors, to stop all collection efforts,
22                   and to permit the debtor to attempt repayment or
23
                     reorganization. S. Rep. No. 989, 95th Cong., 2d Sess. 54-
                     55, reprinted in 1978 U.S. Code Cong. & Admin. News 5787, 5840-
24
                     41. Congress intended the scope of the stay to be broad. "All
25                   proceedings are stayed, including arbitration, license revocation,
                     administrative, and judicial proceedings. Proceeding in this sense
26
                     encompasses civil actions as well, and all proceedings even if they
27
     16-bk-33185           Motion to Reinstate 11 USC § 362 Stay Motion – pg. 7
28



                          Case 16-33185-pcm7           Doc 831       Filed 09/30/19
 1

 2
                   are not before governmental tribunals." H.R. Rep. No. 595, 95th
 3                 Cong., 2d Sess. 340 reprinted in 1978 U.S. Code Cong. & Admin.
                   News 5963, 6297.
 4

 5
                   In re Computer Communs., (9th C., 1987) 824 F.2d 725, 729
 6

 7

 8             Thus, Debtor asks reinstatement of the stay such that he may
 9   immediately continue servicing his loan as required by the parties’ contract.
10

11                                           5. Declaration
12

13       1. My name is Peter Szanto.
14       2. I am the Debtor herein.
15       3. This is my truthful declaration relating to my need to reinstate the
16          11 USC § 362 stay.
17      3. I verify that all the statements in this motion are true of my own
18          personal knowledge or are based on facts and information I believe

19          to be true.

20
        4. The fact that I have not been able to a complete a sale of my home

21
            is because of factors and events beyond my control: I have been
            ill, had multiple surgeries, been hospitalized, prepared and advocated
22
            a defense at a 4 day trial and many other things AND so have been
23
            unable to complete sale of my residence.
24
        5. The primary problem has been having a place to which to move:
25
            searching and locating such a place has been impossible because I
26
            do not have enough money to put-up earnest money nor many other
27
     16-bk-33185           Motion to Reinstate 11 USC § 362 Stay Motion – pg. 8
28



                          Case 16-33185-pcm7           Doc 831       Filed 09/30/19
 1

 2
            monetary requirements of a real estate purchase transaction, since I
 3          am physically and mentally constrained by a multitude of demands
 4          (healthwise, this litigation’s demands and financial constraints) over
 5          which I am have limited, insufficient and ineffective control.
 6      6. My source of funds for any new house must come from the proceeds
 7          of the sale of my current residence – I am unable to afford a new
 8          residence otherwise!!
 9      7. Since the previous hearing, I have new sources of income and can

10          unequivocally commit to making $4,744.58 monthly payments

11
            commencing immediately!!
        8. The alternative to being able to continue making payments is
12
            becoming homeless through foreclosure.
13
        9. Even though I am able to commit to $4,744.58 as a monthly housing
14
            budget, that amount does not translate into being able to rent an
15
            apartment for that amount.
16
        10. This is because of the generally standard $10,000 for 1st and last
17
            months and cleaning deposit apartment rental protocol in Southern
18
            California – which amount I simply do not have.
19
        11. Another aspect of apartment rental is the credit check, which is
20
            also a protocol in Southern California.
21
        12. When I sought to rent an apartment, in preparation for this motion,
22          the credit inquiry resulted in the landlord informing me that she does
23          not rent to persons who have Bankruptcies within the last 3 years
24          on their credit reports.
25      13. Thus, I am further cut-off from having any alternative to retaining
26          my current residence while this Bankruptcy proceeds.
27      14. Further problems are added by the notion of living elsewhere than
     16-bk-33185        Motion to Reinstate 11 USC § 362 Stay Motion – pg. 9
28



                       Case 16-33185-pcm7           Doc 831       Filed 09/30/19
 1

 2
            Southern California – this alternative is impossible, because I would
 3          be cut-off from the business area where I have developed a client
 4          base after 22 years. (Even when I was living in Nevada and Oregon
 5          my client base in California provided a great deal of income which
 6          I could manage well remotely or with short trips to California; thus any
 7          notion of relocating will adversely impact my income.)
 8      15. Likewise, all of the healthcare professionals who I see and who treat
 9          me are located at the UCLA, UC Irvine and University of Southern

10          California medical centers.

11
        16. Relocating would create travel hardships, especially for
            emergencies and also extra expenses for overnight stays.
12
        17. Additionally, some of the treatments I receive are experimental,
13
            because I would rather die having contributed to the improvement
14
            of health care than die anyway without having helped at all.
15
        18. My eagerness for “cutting edge” treatment from a world renowned
16
            research facility such as UC Irvine (with 6 Noble Prize winning
17
            physicians having practiced there) provides solace in a situation
18
            which has very little joy about it. This ability to contribute would also
19
            be compromised if I were forced to relocate.
20
        19. Relocation for Mrs. Szanto would also be difficult, because she has
21
            many friends in Southern California who provide her support in her
22          medical and emotional crisis.
23      20. Thus, the reality of returning to income production is that my income
24          is not yet adequate to purchase another home or to secure an
25          apartment.
26      21. Likewise, the opportunity to purchase a new home without selling
27          the home protected by the automatic stay has not happened.
     16-bk-33185         Motion to Reinstate 11 USC § 362 Stay Motion – pg. 10
28



                       Case 16-33185-pcm7            Doc 831       Filed 09/30/19
 1

 2

 3      22. Therefore, retention of the 11 Shore Pine property is essential to my
 4          completion of Bankruptcy.
 5

 6      23. I declare under penalty of perjury under the laws of the United
 7                 States that the foregoing is true and correct. Signed at Irvine CA.
 8

 9

10

11         Dated 9/30/ 2019         /s/   signed electronically Peter Szanto
12

13

14

15                                            6. Conclusion
16

17                 For the reasons and good causes enumerated, and other reasons
18   to be explained at any hearing, debtor prays reinstatement of the 11 USC §
19   362 stay such that he can immediately commence payments to JPM.
20

21           Respectfully,

22

23         Dated 9/30/ 2019         /s/ signed electronically Peter Szanto
24

25

26

27
     16-bk-33185            Motion to Reinstate 11 USC § 362 Stay Motion – pg. 11
28



                           Case 16-33185-pcm7           Doc 831       Filed 09/30/19
 1

 2
     PROOF of SERVICE
 3

 4   My name is Maquisha Reynolds, I am over 21 years of age and not a party to the
 5   within action. My business address is PO Box 14894, Irvine CA 92623
 6

 7       On the date indicated below, I personally served the within: Motion
     on the following by placing in postage pre-paid envelopes of the within document
 8
     and mailing same:
 9
     a. Internal Revenue Service, PO Box 7346, Philadelphia PA 19101
10
     b. First Service Residential, 15241 Laguna Canyon Rd, Irvine CA 92618
11
     c. JPMorgan Chase Bank, represented by: Gadi Shahak c/o Shapiro & Sutherland
12                  1499 SE Tech Center Place, Suite 255 , Vancouver, WA 98683
13   d. Bank of America, c/o McCarthy & Holthus 920 SW 3 Av., Portland OR 97204
                                                                         rd




14   e. Oregon Department of Revenue, 955 Center St., Salem OR 97301

15
     f. Chapter 7 Trustee, Candace Amborn - POB 580 - Medford, OR 97501
     g. Susan Szanto – POB 14894, Irvine CA 92623
16
     h. Office of the US Trustee, 620 SW Main Street, Suite 213, Portland, OR 97205
17   by mailing copies to the above parties via 1st class mail, postage prepaid, or by

18   e-mail.

19
               I declare under penalty of perjury under the laws of the United States
20
     that the foregoing is true and correct. Signed at Irvine CA.
21

22          Dated 9/30/ 2019       /s/ signed      electronically M. Reynolds
23

24

25

26

27
     16-bk-33185          Motion to Reinstate 11 USC § 362 Stay Motion – pg. 12
28



                         Case 16-33185-pcm7           Doc 831       Filed 09/30/19
